[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Zoller and Mamone, Slip Opinion No. 2015-Ohio-4307.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-4307
 CLEVELAND METROPOLITAN BAR ASSOCIATION v. ZOLLER AND MAMONE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Cleveland Metro. Bar Assn. v. Zoller and Mamone,
                         Slip Opinion No. 2015-Ohio-4307.]
Attorneys—Misconduct—Remand to Board of Professional Conduct for
        determination of amount of restitution to be paid.
   (No. 2014-1389—Submitted January 14, 2015—Decided October 21, 2015.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2013-060.
                             _______________________
        Per Curiam.
        {¶ 1} Respondents, Nancy Anne Zoller, Attorney Registration No.
0037933, of Lyndhurst, Ohio, and Edward James Mamone, Attorney Registration
No. 0039310, of Cleveland, Ohio, were both admitted to the practice of law in Ohio
in 1987. Both were associates in the Cleveland law firm of Gurney, Miller &
Mamone (“GM&M”) in 2004 when the activity that is at issue in this case began.
                                  SUPREME COURT OF OHIO




They are the children of Joseph Anthony Mamone, who was a partner in that firm
but has since resigned, with disciplinary action pending, from the practice of law.
In re Resignation of Mamone, 139 Ohio St. 3d 1206, 2014-Ohio-1630, 10 N.E.3d
721.
         {¶ 2} On November 14, 2013, a probable-cause panel of the Board of
Commissioners on Grievances and Discipline1 certified a complaint submitted by
relator, Cleveland Metropolitan Bar Association, to the full board. The complaint
alleged that respondents had engaged in several ethical violations related to services
they had performed for Eleanor Locher, a client of GM&M, over a number of
years.2 The parties entered into stipulations of fact, misconduct, and aggravating
and mitigating factors.
         {¶ 3} A panel of the board conducted a hearing on June 9, 2014, and
considered the stipulations, documentary evidence, and witness testimony. The
panel found that Zoller had charged the client excessive legal fees and had
committed other ethical violations in administering an account the law firm had set
up to handle the client’s funds and to pay the client’s bills. The panel found that
Edward Mamone had also committed several ethical violations in administering
that account.
         {¶ 4} As sanctions for their misconduct, the panel recommended that Zoller
be suspended from the practice of law for one year, all stayed on the condition that


1
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII.
2
  Relator charged respondents with misconduct under the applicable Disciplinary Rules of the Code
of Professional Responsibility for acts occurring before February 1, 2007, the effective date of the
Rules of Professional Conduct, which supersede the Disciplinary Rules of the Code of Professional
Responsibility. Acts occurring thereafter were charged as violations of the Rules of Professional
Conduct. When both the former and current rules are cited for the same act, the allegation
constitutes a single ethical violation. Disciplinary Counsel v. Freeman, 119 Ohio St. 3d 330, 2008-
Ohio-3836, 894 N.E.2d 31, ¶ 1, fn. 1. Moreover, ethical lapses occurring both before and after the
effective date of the Rules of Professional Conduct can be viewed as continuing conduct that
constitutes only one violation. See Allen Cty. Bar Assn. v. Schramski, 124 Ohio St. 3d 465, 2010-
Ohio-630, 923 N.E.2d 603, ¶ 4, fn. 1.




                                                 2
                                January Term, 2015




she commit no further misconduct, and that Edward Mamone be suspended for six
months, all stayed, on the same condition. Additionally, although relator did not
request that either respondent be required to make restitution, the panel concluded
that it would be appropriate for Zoller to refund, as a condition of her suspension
being stayed, at least a portion of the attorney fees that should not have been
collected from the client. The panel recommended that relator should determine
the proper amount of restitution. The panel did not address whether Edward
Mamone should be required to make restitution.
       {¶ 5} The board adopted the panel’s findings of fact and misconduct and
recommends that Zoller be suspended for one year and Edward Mamone be
suspended for six months, with the suspensions fully stayed on the condition that
they commit no further misconduct. However, the board specifically declined to
accept the panel’s determination that Zoller should be required to pay some amount
of restitution. No party has objected to the board’s report.
       {¶ 6} For the reasons that follow, we disagree with the board’s
recommendation that Zoller should not be required to make any restitution, and we
remand this cause to the board for a determination of the amount of restitution she
should make as a consequence of her misconduct that led to overcharging the client
for legal work. We determine that Edward Mamone also should be responsible to
pay restitution commensurate with his misconduct, and we remand to the board for
a determination of the amount of restitution he should make.
                                       Facts
       {¶ 7} In June 2004, Eleanor Locher retained GM&M to represent her in the
administration of the estate of her late husband, Ralph S. Locher, a former mayor
of Cleveland and a former justice of the Supreme Court of Ohio. At the time of his
death, Ralph Locher had less than $200,000 in probate assets but more than $1
million in nonprobate assets. After her husband died, Mrs. Locher moved into the
Judson Manor retirement facility, but she moved back home after about a week




                                         3
                               SUPREME COURT OF OHIO




because she hated being there. By November 2004, Mrs. Locher increasingly was
relying on the law firm’s attorneys to help her handle her affairs and invest her
assets.
          {¶ 8} Most relevant to the misconduct of the two respondents in this case,
Zoller set up an account titled “Gurney, Miller & Malone, Special Account Locher”
(“the special account”) on behalf of Mrs. Locher, as the primary vehicle for
managing her money. This “partnership type” account did not bear interest, was
not identified as an IOLTA account or a client trust account, and was not designated
as a fiduciary account. Mrs. Locher and the two respondents were the only
signatories on the account.
          {¶ 9} The overall goals of the plan the firm’s attorneys developed with Mrs.
Locher were to permit her to be able to live independently and to afford around-
the-clock care while still living in her home. Another objective was to facilitate
Mrs. Locher’s desire to make generous gifts to family members and to her
charitable causes. Payments from Ralph Locher’s monthly pension and income
generated from multiple other accounts held by Mrs. Locher continually flowed
into the special account. Most of Mrs. Locher’s bills (including her household
expenses, substantial payments to live-in health aides, and significant costs for
medications) were paid from the special account, and cash withdrawals for Mrs.
Locher’s use were constantly taken from the account. It was estimated at the
hearing that Mrs. Locher gave away between $300,000 and $400,000 to relatives
and thousands more to her church and to other causes in the years after Ralph
Locher died.
          {¶ 10} Zoller wrote most of the checks drawn on the special account in the
firm’s handling of routine tasks for Mrs. Locher, but Edward Mamone also wrote
some of the checks. Although he was not a designated signatory, Joseph Mamone
also wrote and signed a number of checks drawn on the special account. Joseph
Mamone exercised primary control of the firm’s attorney-client relationship with




                                           4
                                January Term, 2015




Mrs. Locher and frequently met with her to deliver cash and to have lunch.
Although the parties stipulated that Joseph Mamone was ostensibly primarily
responsible for preparing accountings regarding the special account and that Zoller
also bore some responsibility for accountings, complete records were not
maintained and the records that were maintained were often inaccurate.
       {¶ 11} It was agreed that GM&M would charge a monthly maintenance
fee—specifically meant to compensate the firm for handling Mrs. Locher’s money,
paying her bills, and arranging for her care and household needs—to the special
account starting in November 2004. Initially, the fee was $500 a month, but the fee
was raised to $750 a month in February 2008 and then lowered to $250 a month in
February 2009. The fee was stopped entirely in March 2010. Mrs. Locher paid a
total of $30,900 in maintenance fees to GM&M from that account.
       {¶ 12} GM&M also charged Mrs. Locher a large amount of separate
attorney fees, many of which have never been fully documented or explained. The
parties stipulated that the firm collected a total of $329,200 in attorney fees from
Mrs. Locher during its representation of her. Most of these attorney fees were
charged from late 2004 until August 2006. During that time period alone, $258,200
in separate attorney fees were paid to the firm or to Joseph Mamone directly. Most
of the attorney fees were paid from accounts other than the special account, through
checks signed by Mrs. Locher, apparently at Joseph Mamone’s behest. The parties
stipulated that respondents were not aware of the fees that had been paid directly to
their father until the disciplinary investigation commenced.
       {¶ 13} Many of the separate attorney fees went toward nonlegal tasks and
were billed at $300 an hour. The parties stipulated that some of the attorney fees
paid through the special account come under the classification of routine fees that
should have been covered by the monthly maintenance fee for that account,
meaning that Mrs. Locher was charged twice for some of the services provided in
addition to being overcharged for the nonlegal tasks. Further, it is undisputed that




                                         5
                             SUPREME COURT OF OHIO




monthly reconciliations of the special account were not performed, despite
Prof.Cond.R. 1.15(a)(5)’s requirement to do so. Over the time that this account
was active, it was overdrawn on 34 occasions and incurred overdraft fees in excess
of $1,000 that were paid from the account.
       {¶ 14} Mrs. Locher died at age 95 on December 20, 2010, with only modest
assets remaining, including approximately $289 in the special account and the
house that she had lived in until her death, which was the subject of a reverse
mortgage. In charging her the stipulated amount of almost $330,000 in attorney
fees for its performance, the law firm employing the three lawyers who handled her
affairs had received an average of approximately $55,000 in attorney fees from her
in each year of the representation; when only the first two years of the
representation are considered, Mrs. Locher paid the firm an average of well over
$125,000 a year in attorney fees.
       {¶ 15} In its closing argument before the panel, relator argued for up to a
one-year stayed suspension for Zoller and up to a public reprimand for Edward
Mamone. The basis of relator’s position was that respondents’ father, Joseph
Mamone, was “the primary person who engaged in the majority of the misconduct”
and “we have been successful in getting him off of the street.”
       {¶ 16} After the disciplinary hearing, the panel found that Zoller and
Edward Mamone had engaged in conduct that violated a number of Rules of
Professional Conduct, as stipulated by the parties. Specifically, Zoller was found
to have violated Prof.Cond.R. 1.5(a) (prohibiting a lawyer from making an
agreement for, charging, or collecting a clearly excessive fee), 1.15(a) (requiring a
lawyer to hold a client’s funds in an interest-bearing account with a clearly
identifiable fiduciary title), 1.15(a)(2) (requiring a lawyer to maintain a complete
record of an account held by the lawyer containing a client’s funds), and 1.15(a)(5)
(requiring a lawyer to perform and retain a monthly reconciliation of an account
held by the lawyer containing a client’s funds). Edward Mamone was found to




                                         6
                                     January Term, 2015




have violated Prof.Cond.R. 1.15(a), 1.15(a)(2), and 1.15(a)(5). These were the
same violations that his sister had committed except that he was not found to have
collected excessive fees.3
                                         Restitution
        {¶ 17} Although relator did not pursue restitution against either respondent,
the panel’s report addressed whether Zoller should be made to pay restitution in
part, in full, or not at all. While recognizing that Zoller realized no personal benefit
from the excessive fees, the panel concluded that Zoller was in part responsible for
charging and allowing the excessive fees and that she was in part responsible for
denying the Locher family a refund of those fees when Joseph Mamone was still
practicing law. In its consideration, the panel noted that after the disciplinary
investigation began, Zoller “prepared improper post hoc billing statements filled
with clearly nonlegal services, all in an effort to justify her firm’s retention of fees
for what the statements mischaracterized as legal services.” Therefore, given the
unusual circumstances, the panel concluded that it would be equitable for Zoller to
pay back at least a portion of the excessive attorney fees as a condition of her
suspension being stayed.           The panel stated that relator should make the
determination as to the proper amount of restitution.
        {¶ 18} Apparently because Edward Mamone did not personally charge Mrs.
Locher excessive fees, was less directly involved in the firm’s dealings with her
than his sister was, and did not prepare any “post hoc billing statements,” the panel
did not recommend that he should make any restitution. However, in explaining
why it recommended a stayed suspension for him, the panel recognized that he had



3
  The panel determined that additional allegations that Zoller violated Prof.Cond.R. 8.1(a)
(prohibiting knowingly making a false statement of material fact in connection with a disciplinary
matter) and 8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation) and allegations that Edward Mamone violated Prof.Cond.R. 1.5(a),
8.1(a), and 8.4(c) were not proven, and it therefore dismissed those allegations.




                                                7
                              SUPREME COURT OF OHIO




failed to exercise proper oversight and “was derelict in his duty” to ensure that Mrs.
Locher’s funds were properly protected.
       {¶ 19} The board specifically rejected the panel’s recommendation that
Zoller be made to pay partial restitution, stating that there was a “lack of evidence
to establish a specific amount of restitution owed.”
       {¶ 20} We disagree with the board’s decision not to require the payment of
partial restitution and agree with the panel’s recommendation that Zoller should be
ordered to pay some amount of restitution. For some of the same reasons that
compel our conclusion as to Zoller, we further determine that Edward Mamone
should also be responsible to pay some amount of restitution, due to his failure to
oversee the account at issue.
       {¶ 21} We agree with the panel’s recommendation that based on Zoller’s
position of authority over the special account and her fiduciary responsibility to
oversee the safekeeping of the funds in the account, she was ultimately responsible
for some of the excessive fees that were paid by Mrs. Locher. Although the
majority of the excessive charges may have been attributable to the actions of her
father and may have come from other accounts, some of the excessive charges were
billed for nonlegal and duplicative work that she herself did or purportedly did, as
indicated by her stipulation that she violated Prof.Cond.R. 1.5(a). Moreover, she
had a clear ethical obligation to oversee the special account, for which she was a
signatory. Edward Mamone was also a signatory on the special account, and he
also was subject to this clear ethical obligation,
       {¶ 22} There was much made by the parties at the hearing of the asserted
fact that respondents’ father, Joseph Mamone, was the mastermind behind the
ongoing, improper charging of excessive fees and that respondents were but minor
players who were restrained from acting in the best interests of their client, at least
in part, because of the familial relationship that existed between them and Joseph
Mamone. However, there is no basis in the law to support this position. Neither




                                           8
                                January Term, 2015




case law nor the Rules of Professional Conduct provide for any kind of exception
when one is complicit in permitting a relative to charge a client extraordinarily
excessive legal fees, and we will not create such an exception here.
       {¶ 23} Respondents were acting as licensed attorneys in the state of Ohio
and, as such, were responsible for protecting the interests of their client. Those
responsibilities included preventing their father, who was never a signatory on the
special account, from writing and signing inappropriate checks drawn on that
account. While Joseph Mamone may have been primarily responsible for the
charging of excessive fees, his plot would have failed but for the role played by
respondents in this scheme. The collective silence of Zoller and Edward Mamone
occasioned by their failure to oversee the special account was vital to their father’s
success in overcharging Mrs. Locher. Even though many of the excessive fees were
paid through checks signed by Mrs. Locher on other accounts that respondents were
not responsible for, excessive fees were also paid from the special account, and had
respondents properly monitored the special account on which their father was not
a signatory, they would have discovered obvious improprieties that would have
alerted them that their father was taking advantage of Mrs. Locher.
       {¶ 24} We disagree with the board’s ultimate conclusion that Zoller should
be excused from paying partial restitution because of the lack of evidence
establishing a specific amount of restitution owed. It is apparent that the dearth of
evidence was not caused by relator’s failure to uncover evidence but, rather, the
fact that Zoller and the members of the law firm failed to keep accurate records as
she and the firm members were required to do. Rewarding Zoller for her violation
of the Rules of Professional Conduct sends the wrong message. Accordingly, we
do not accept the board’s decision regarding Zoller’s lack of responsibility to make
restitution. Because Edward Mamone also committed disciplinary violations that
involve his failure to adequately ensure that the special account was being handled
properly, these considerations apply to him as well.




                                          9
                            SUPREME COURT OF OHIO




       {¶ 25} Having considered the conduct of Zoller and Edward Mamone and
the findings of fact and recommendations of both the panel and the board, we
disagree with the recommendation of the board on the issue of restitution as to both
respondents. Therefore, we remand this cause for additional proceedings.
                                    Conclusion
       {¶ 26} This case is remanded to the board for further consideration as to
both respondents. The board is instructed to conduct any additional proceedings
necessary to determine how much restitution would be fair and appropriate for
respondents to pay and to determine how that restitution should be apportioned
between the two respondents in this matter.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Tucker Ellis, L.L.P., and Susan M. Audey; Lustig, Evans & Lucas Co.,
L.P.A., and Susan M. Evans; and K. Ann Zimmerman, Bar Counsel, and Heather
M. Zirke, Assistant Bar Counsel, for relator.
       Gallagher Sharp, Timothy T. Brick, and Monica A. Sansalone, for
respondent Nancy Anne Zoller.
       Brian F. Toohey, for respondent Edward James Mamone.
                               _________________




                                        10